Case 6:19-cv-01028-PGB-LRH Document 81 Filed 01/15/20 Page 1 of 9 PageID 1471




                              UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

    FEDERAL TRADE COMMISSION,

                            Plaintiff,

    v.                                                         Case No: 6:19-cv-1028-Orl-40LRH

    FIRST CHOICE HORIZON LLC, FIRST
    SOUTHERN TRUST LLC, FIRST
    UNITED MUTUAL LLC, PREMIER
    UNION TRUST LLC, SOUTH PREMIER
    TRUST LLC, SUNCOAST MUTUAL
    LLC, RAYMOND GONZALEZ, CARLOS
    S. GUERRERO, JOSHUA HERNANDEZ,
    UNITED CHOICE PLUS LLC,
    SOUTHERN CHOICE LLC, SOUTHERN
    PRIDE LLC, SUN PREMIER LLC and
    FINANCIAL SERVICE TRUST LLC,

                            Defendants.


                                  REPORT AND RECOMMENDATION
    TO THE UNITED STATES DISTRICT COURT:

              This cause came on for consideration without oral argument on the following motion filed

    herein:

              MOTION:       RECEIVER’S VERIFIED FIRST APPLICATION FOR
                            PAYMENT FOR SERVICES RENDERED AND
                            REIMBURSEMENT FOR COSTS INCURRED (Doc. 60)

              FILED:        August 23, 2019


              THEREON it is respectfully RECOMMENDED that the motion be
              GRANTED.
Case 6:19-cv-01028-PGB-LRH Document 81 Filed 01/15/20 Page 2 of 9 PageID 1472



    I.     Background

           The Federal Trade Commission (“FTC”) filed this action on June 3, 2019 against Defendants

    alleging that they “engaged in a telemarketing scheme that defrauds financially distressed

    consumers and often older adult consumers by selling a bogus credit card interest rate reduction

    service.” (Doc. 1 at ¶ 2 (“Complaint”)). The FTC claims that the Defendants’ actions violated

    various provisions of Section 5(a) of the Federal Trade Commission Act, 15 U.S.C. § 45(a) and the

    FTC’s Telemarketing Sales Rule, 16 C.F.R. Pt. 310. (Id. at ¶ 1). 1

           On the same day the Complaint was filed, the FTC moved for entry of a temporary

    restraining order (“TRO”), which the Court granted. (Docs. 4, 12). Pursuant to the TRO, the

    Court appointed Attorney Mark J. Bernet as a temporary receiver (“Receiver”) of the Receivership

    Entities, which are defined as the “Corporate Defendants as well as any other entity that has

    conducted business related to the marketing, promotion, offering for sale, or sale of Defendants’

    credit card interest rate reduction service. . . .” (Id. at 6-7, 19). In doing so, the Court directed the

    Receiver to perform several duties, including, but not limited to, investigating and controlling the

    Receivership Entities and their assets. (Id. at 19-24). In exchange for these services, the TRO

    permits the Receiver to recover his reasonable fees and out-of-pocket expenses:

           IT IS FURTHER ORDERED that the Receiver and all personnel hired by the
           Receiver as herein authorized, including counsel to the Receiver and accountants, are
           entitled to reasonable compensation for the performance of duties pursuant to this
           Order and for the cost of actual out-of pocket expenses incurred by them, from the
           Assets now held by, in the possession or control of, or which may be received by, the
           Receivership Entities. The Receiver shall file with the Court and serve on the parties
           periodic requests for the payment of such reasonable compensation, with the first
           such request filed no more than sixty (60) days after the date of entry of this Order.

           1
              On June 13, 2019, the Receiver filed a notice identifying five additional companies that
    were involved in the scheme giving rise to this case. (Doc. 16). The FTC subsequently filed an
    amended complaint on July 16, 2019, adding the companies identified by the Receiver as new
    defendants. (Doc. 37; see Doc. 60 at 4). The claims in the amended complaint are otherwise
    identical to those in the original complaint.



                                                      -2-
Case 6:19-cv-01028-PGB-LRH Document 81 Filed 01/15/20 Page 3 of 9 PageID 1473



            The Receiver shall not increase the hourly rates used as the bases for such fee
            applications without prior approval of the Court.

    (Id. at 29).

            On June 26, 2019, the FTC filed a stipulated preliminary injunction, which the Court

    accepted and entered the next day.      (Docs. 24; 28).    Attorney Bernet was appointed as the

    permanent receiver of the Receivership Entities and maintained the same duties set forth in the TRO.

    (Doc. 28 at 18-23). The preliminary injunction also contained a provision governing the Receiver’s

    compensation, which is identical to the one contained in the TRO. (Id. at 28). 2

            In accordance with the preliminary injunction, the Receiver timely filed a motion to recover

    payment for his services and reimbursement for the expenses he incurred. (Doc. 60 (“Motion”)).

    The Receiver seeks authorization to recover a total of $42,945.00 in fees and $505.17 in expenses.

    (Id. at 14). In support, the Receiver filed: 1) a time sheet detailing the tasks he performed in this

    case between June 3, 2019 and July 31, 2019; and 2) an affidavit from himself in support of his

    requested expenses. (Docs. 60-1; 60-2). Pursuant to Local Rule 3.01(g), the Receiver certifies that

    none of the parties object to the Motion. (Id. at 14). In addition, no party has filed any response

    to the Motion. The Motion is now ripe for consideration.

    II.     Discussion

            In the TRO and preliminary injunctions, the Court determined that the Receiver is entitled

    to payment of his reasonable fees and reimbursement for out-of-pocket expenses. (Docs. 12; 28;




            2
             The Court entered an amended stipulated preliminary injunction in December 2019.
    (Docs. 77, 79). The provisions of the amended preliminary injunction relating to the appointment
    of the Receiver, the Receiver’s duties, and the Receiver’s compensation are identical to those
    provisions in the original preliminary injunction. (Compare Doc. 28 at 18-23, 28 with Doc. 77 at
    19-24, 29).



                                                    -3-
Case 6:19-cv-01028-PGB-LRH Document 81 Filed 01/15/20 Page 4 of 9 PageID 1474



    77). The sole issue before the Court therefore is whether the requested fees and expenses are

    reasonable.

           A. The Receiver’s Fees

           The Court utilizes the lodestar approach to determine reasonable compensation for the

    Receiver. F.T.C. v. MOBE Ltd., No. 6:18-cv-862-Orl-37DCI, 2019 WL 7502748, at *2 (M.D. Fla.

    Dec. 23, 2019) (citing S.E.C. v. Aquacell Batteries, Inc., No. 6:07-cv-608-Orl-22DAB, 2008 WL

    276026, at *3 (M.D. Fla. Jan. 31, 2008)), report and recommendation adopted by 2020 WL 94569

    (M.D. Fla. Jan. 8, 2020). The lodestar figure is reached by “multiply[ing] the number of hours

    reasonably expended by a reasonable hourly rate.” Loranger v. Stierheim, 10 F.3d 776, 781 (11th

    Cir. 1994) (citation omitted). There is a strong presumption that the lodestar figure is reasonable.

    Perdue v. Kenny A. ex rel Winn, 559 U.S. 542, 553-54 (2010).

           1. The Receiver’s Hourly Rate

           “[A] reasonable hourly rate is the prevailing market rate in the relevant legal community for

    similar services by lawyers of reasonably comparable skills, experience, and reputation.” Norman

    v. Housing Authority of City of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988) (citations

    omitted). In determining whether an hourly rate is reasonable, the Court may consider the factors

    set forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974) 3 and it may

    rely on its own knowledge and experience of the prevailing market rate. See Norman, 836 F.2d at



           3
              The Johnson factors include: 1) the time and labor required; 2) the novelty and difficulty
    of the questions; 3) the skill requisite to perform the legal services properly; 4) the preclusion of
    other employment by the attorney due to acceptance of the case; 5) the customary fee in the
    community; 6) whether the fee is fixed or contingent; 7) time limitations imposed by the client or
    circumstances; 8) the amount involved and the results obtained; 9) the experience, reputation, and
    the ability of the attorney; 10) the “undesirability” of the case; 11) the nature and length of the
    professional relationship with the client; and 12) awards in similar cases. Johnson, 488 F.2d at
    717-19.



                                                    -4-
Case 6:19-cv-01028-PGB-LRH Document 81 Filed 01/15/20 Page 5 of 9 PageID 1475



    1299-1300, 1303 (“The court, either trial or appellate, is itself an expert on the question and may

    consider its own knowledge and experience concerning reasonable and proper fees and may form

    an independent judgment either with or without the aid of witnesses as to value”); see also Johnson,

    488 F.2d at 717-19. “The applicant bears the burden of producing satisfactory evidence that the

    requested rate is in line with prevailing market rates.” Id. at 1299 (citation omitted). Satisfactory

    evidence generally includes evidence of the rates charged by lawyers in similar circumstances, or

    opinion evidence of reasonable rates. Id.

           The Receiver seeks approval of an hourly rate of $350.00. (Doc. 60 at 2). In support, the

    Receiver states that the FTC agreed to the hourly rate, which represents a $200.00 discount off his

    2019 standard hourly rate of $550.00. (Doc. 60 at 2 at n.1, 12). The Receiver, however, provides

    no additional argument or evidence in support of his requested hourly rate. Instead, the Receiver

    offers to provide addition materials in support of the hourly rate if the Court desires such

    information. (Id. at 12). The undersigned declines the offer, because such information should

    have been provided when the Motion was filed. Therefore, the undersigned will consider the

    reasonableness of the Receiver’s requested hourly rate based on the record before the Court, as well

    as the undersigned’s own knowledge and experience of the prevailing market rate for similar work.

           While there is a dearth of evidence to support the Receiver’s requested hourly rate, the

    undersigned nevertheless finds it to be reasonable. In so finding, the undersigned notes that the

    Receiver is a partner at Akerman LLP. (Doc. 60-2 at ¶ 2). Also, a review of case law reveals that

    Attorney Bernet has been appointed as a receiver in other cases brought by the FTC. See, e.g.,

    MOBE Ltd., 2019 WL 7502748, at *1; F.T.C. v. Life Mgmt. Servs. of Orange Cty, LLC, 6:16-cv-

    982-Orl41TBS, at *1 (M.D. Fla. Jan. 24, 2019); F.T.C. v. All US Marketing LLC, No. 6:15-cv-1016-

    Orl-28KRS, 2017 WL 9990675, at *1 (M.D. Fla. Aug. 17, 2017). In the most recent case to address




                                                    -5-
Case 6:19-cv-01028-PGB-LRH Document 81 Filed 01/15/20 Page 6 of 9 PageID 1476



    Attorney Bernet’s hourly rate as a receiver, United States Magistrate Judge Daniel C. Irick,

    considering the same evidence before this Court, namely the FTC and Receiver’s agreement to a

    $330.00 hourly rate, entered a report and recommendation finding an hourly rate of $330.00 to be

    reasonable. MOBE Ltd., 2019 WL 7502748, at *3. The report was subsequently adopted by

    United States District Judge Roy B. Dalton, Jr. MOBE Ltd., 2020 WL 94569, at *1. Considering

    Attorney Bernet’s experience, the recent decision in MOBE, and the undersigned’s own knowledge

    and experience of the prevailing wage for work as a receiver, the undersigned finds an hourly rate

    of $350.00 is reasonable. 4

           2. The Receiver’s Hours

           “The Receiver . . . must exercise proper billing judgment in seeking fees from the

    receivership estate, and should limit their work to that which is reasonable and necessary.”

    Aquacell Batteries, Inc., 2008 WL 276026, at *3 (citing F.T.C. v. Peoples Credit First, LLC, No.

    8:03-cv-2353-T-17TBM, 2005 WL 3981599, at *4 (M.D. Fla. Apr. 19, 2006). In demonstrating

    that the requested hours are reasonable, the fee applicant “should have maintained records to show

    the time spent on the different claims, and the general subject matter of the time expenditures ought

    to be set out with sufficient particularity so that the district court can assess the time claimed for

    each activity.” Norman, 836 F.2d at 1303 (citation omitted). “If fee applicants do not exercise



           4
             While the undersigned finds the Receiver’s requested hourly rate to be reasonable, the
    Receiver is cautioned about his reliance on the agreement between him and the FTC. Ordinarily,
    such agreements are not determinative of a reasonable hourly rate. See All US Marketing LLC,
    2017 WL 9990675, at *3 n.2 (“Of course, Receiver Bernet is aware that what he agreed to accept
    does not establish that the rate is reasonable under the lodestar analysis.”), report and
    recommendation adopted by 2017 WL 9990574 (M.D. Fla. Sept. 5, 2017). In this case, the
    undersigned considered (and relied more heavily upon) the case law in this District and her own
    knowledge and experience of the prevailing wage for a receiver in similar cases. In future motions
    seeking fees, the Receiver must provide the Court with additional evidence to support the requested
    hourly rate, even if the Receiver does not seek a rate higher than what is now being accepted.



                                                     -6-
Case 6:19-cv-01028-PGB-LRH Document 81 Filed 01/15/20 Page 7 of 9 PageID 1477



    billing judgment, courts are obligated to do it for them, to cut the amount of hours for which payment

    is sought, pruning out those that are excessive, redundant, or otherwise unnecessary.” ACLU of

    Ga. v. Barnes, 168 F.3d 423, 428 (11th Cir. 1999) (quotation marks omitted).

            The Receiver seeks fees for 122.7 hours of work that he performed between June 3, 2019

    and July 31, 2019. 5 (Doc. 60 at 10). During this period, the Receiver, among other things,

    evaluated the nature of the Receivership Entities’ business practices, ensured the Receivership

    Entities were not violating the law, secured the Receivership Entities’ electronically stored

    information, took control of the Receivership Entities and their assets, and took steps to notify

    consumers of this action. (Id. at 6-9). The Receiver detailed his work on these matters in the time

    sheets attached to the Motion. (Doc. 60-1). Upon review of the time sheets, the undersigned finds

    the amount of time the Receiver spent on this matter between June 3, 2019 and July 31, 2019 was

    reasonable and necessary to carry out his duties under the preliminary injunctions.

            3. The Lodestar

            As discussed above, the undersigned finds that $350.00 is a reasonable hourly rate for the

    Receiver and that he reasonably spent 122.7 hours working on this case between June 3, 2019 and

    July 31, 2019. Accordingly, the Receiver should be allowed to recover a total of $42,945.00 in

    fees.

            B. The Receiver’s Expenses

            The Receiver seeks a total of $505.17 for reimbursement of out-of-pocket expenses,

    including a post office box rental, postage, Federal Express charges, copy costs, mileage

    reimbursements (using the IRS-approved reimbursement rate), and contract labor used to secure the


            5
            The Receiver states that he only recorded about ninety percent of the time he spent working
    on this case during the period in question, leaving out travel time and some time spent
    communicating with consumers. (Doc. 60 at 10-11).



                                                     -7-
Case 6:19-cv-01028-PGB-LRH Document 81 Filed 01/15/20 Page 8 of 9 PageID 1478



    Defendants’ office. (Docs. 60 at 13-14; 60-1 at 5; 60-2 at 3). In support of this request, the

    Receiver provided an affidavit from himself averring to the necessity of the expenses. (Doc. 60-2

    at 1-2).

               “[R]equests for reimbursement of expenses must be supported by sufficient information for

    the Court to determine that the expenses are actual and were necessarily incurred.” F.T.C. v.

    Worldwide Info Servs., Inc., No. 6:14-cv-8-Orl-41DAB, 2015 WL 3953761, at *3 (M.D. Fla. June

    29, 2015) (citations omitted). “When out-of-pocket expenses represent legitimate, reasonable

    expenditures actually incurred by the Receiver . . ., it is reasonable that they should be reimbursed.”

    S.E.C. v. Kirkland, No. 6:06-cv-183-Orl-28KRS, 2007 WL 470417, at *4 (M.D. Fla. Feb. 13, 2007).

               Here, the Receiver has shown through his affidavit that the requested expenses where

    reasonably incurred in execution of his duties as receiver. (See Doc. 60-2). The undersigned

    therefore finds that the Receiver is entitled to recover $505.17 for reimbursement of out-of-pocket

    expenses.

    III.       Conclusion

               Accordingly, it is respectfully RECOMMENDED that:

               1. The Motion (Doc. 60) be GRANTED.

               2. The Receiver be authorized payment of $42,945.00 in fees and $505.17 in expenses.

                                           NOTICE TO PARTIES

               A party has fourteen days from this date to file written objections to the Report and

    Recommendation’s factual findings and legal conclusions.           A party’s failure to file written

    objections waives that party’s right to challenge on appeal any unobjected-to factual finding or legal

    conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R. 3-1.




                                                      -8-
Case 6:19-cv-01028-PGB-LRH Document 81 Filed 01/15/20 Page 9 of 9 PageID 1479



           Recommended in Orlando, Florida on January 15, 2020.




    Copies furnished to:

    Presiding District Judge
    Counsel of Record
    Unrepresented Party
    Courtroom Deputy




                                                -9-
